Citation Nr: 0103576	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-13 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of zero percent 
for residuals of osteomyelitis of the left shoulder.

2.  Entitlement to Department of Veterans Affairs (VA) 
disability compensation for left shoulder impingement 
syndrome, rotator cuff tear, subacromial decompression with 
distal clavicle excision and rotator cuff repair, under 38 
C.F.R. § 1151 (West 1991 & Supp. 2000).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1952 to 
December 1954.  This matter comes to the Board of Veterans' 
Appeals (Board) from a June 1998 decision by the VA Waco 
Regional Office (RO) which granted VA disability compensation 
for osteomyelitis of the left shoulder under 38 U.S.C.A. 
§ 1151, evaluated zero percent disabling, and denied 
compensation under 38 U.S.C.A. § 1151 for left shoulder 
impingement syndrome, rotator cuff tear, subacromial 
decompression with distal clavicle excision and rotator cuff 
repair.

The Board observes that the veteran noted disagreement with 
the initial rating assigned his osteomyelitis of the left 
shoulder in June 1998 and has perfected his appeal as to that 
issue (but he did not express disagreement with regard to the 
effective date of the award of compensation for that 
disorder).  Thus, the propriety of the rating from the 
effective date of the award through to the time when a final 
resolution of the issue has been reached, is currently before 
the Board.  Grantham v. Brown, 114 F.3d 1156 (1997); 
Fenderson v. West, 12 Vet. App. 119 (1999).

By June 1999 decision, the RO denied entitlement to special 
monthly compensation based on the claimed need for regular 
aid and attendance or by reason of being housebound.  The 
veteran and his representative were notified of that 
determination, and an appeal as to that issue has not been 
initiated.

Appellate consideration of the claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for left shoulder 
impingement syndrome, rotator cuff tear, subacromial 
decompression with distal clavicle excision and rotator cuff 
repair will be held in abeyance pending completion of the 
development requested below in the REMAND portion of this 
decision.  




FINDINGS OF FACT

Clinical findings show that the residuals of the veteran's 
osteomyelitis of the left shoulder are productive of 
limitation of motion of the left arm at shoulder level, with 
residual pain, decreased strength, and functional impairment.


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent for residuals of 
osteomyelitis of the left shoulder have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§  4.10, 4.21, 4.40, 
4.45, 4.71a, Diagnostic Code 5201 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The initial indication of record that the veteran sustained 
left shoulder injury is reflected in February and March 1997 
VA orthopedic consultation reports, which show that he 
received a cortisone injection for left shoulder pain in 
November 1996.  The reports also indicate that subsequent to 
receiving the injection he reinjured his left shoulder while 
lifting feed bags.  He complained of constant bilateral 
shoulder pain, worse on the left side than the right, which 
radiated into his neck and hand.  Diagnosis after physical 
examination and arthrogram study was torn rotator cuff of the 
left shoulder with impingement not responding to conservative 
care.  The medical evidence indicates that the veteran is 
right-handed.

A September 1997 VA orthopedic record shows that the veteran 
had persistent left shoulder weakness, pain, and limitation 
of motion, all of which were non-responsive to conservative 
treatment.  Arthrogram studies continued to show rotator cuff 
tears and degenerative joint disease of the left 
acromioclavicular joint.  The veteran agreed with the 
physician's referral for left shoulder surgery.

VA orthopedic surgery was performed in October 1997.  The 
pre- and post-operative diagnosis was impingement syndrome of 
the left shoulder, unverified.  The surgery included a 
Mumford procedure on the left shoulder for partial removal of 
the collar bone, a Neer acromioplasty for partial removal of 
the left shoulder bone, and left rotator cuff repair.  The 
operation report indicates that no complications were 
encountered during the procedure.  

Post-operative treatment records reflect that the veteran 
returned to the VA clinic in November 1997 after experiencing 
a "pop/rip/tear" sensation in his left shoulder while 
showering.  The incident was followed by significant pain and 
swelling.  Clinical findings at that time included erythema, 
swelling, warmth, and tenderness in the left shoulder area.  

The veteran was subsequently hospitalized in November and 
December 1997, and in January 1998, for incision and drainage 
because of an infection of the left shoulder, status post-
surgery.  The hospitalization records show that he was in 
stable condition in the recovery room, and no intraoperative 
complications were noted.  The January 1998 VA hospital 
discharge summary shows diagnoses of left shoulder infection 
(possibly osteomyelitis) and status post-subacromial 
decompression with rotator cuff repair for left shoulder 
impingement syndrome.

The veteran filed a claim for disability compensation under 
38 U.S.C.A. § 1151 in January 1998, asserting that his left 
shoulder disabilities were the result of the October 1997 VA 
surgery.  

On VA medical examination in April 1998, the veteran 
complained of continuing pain and fatigue in his shoulder, 
which effected his performance of any activity where left arm 
movement was required, especially when he drove or tried to 
reach above his head.  He stated that the left shoulder pain 
increased when he got tired, and he had difficulty sleeping 
at night due to the pain.  He took Tylenol and Motrin for 
pain.  The VA physician noted that the claims file was not 
available for review, but that VA electronic progress notes 
and medical records were available and reviewed.  The 
physician noted the veteran's history of undergoing 
"acromioplasty" in October 1997, and the post-surgical 
development of a left shoulder infection with hospitalization 
for incision and drainage.  The examination revealed that 
range of motion of the left shoulder was limited and strength 
was decreased.  There was no evidence of dislocation, 
recurrent subluxation, or inflammatory arthritis.  The left 
deltoid was slightly smaller than the right, and there was no 
tenderness to palpation.  Range of motion tests showed that 
forward flexion was to 58 degrees, active abduction was to 65 
degrees, passive abduction was to 78 degrees, and left 
shoulder external rotation and internal rotation were to 80 
degrees each.  X-ray studies showed the previous surgical 
resection of the distal clavicle, and were interpreted as 
revealing osteoporosis of the left shoulder glenoid process.  
The diagnoses were status post-acromioplasty of the left 
shoulder, status post-osteomyelitis of the left shoulder with 
residual pain and decreased motion and strength, degenerative 
joint disease of the left shoulder, and osteoporosis of the 
glenoid process, left shoulder.

By June 1998 decision, the RO granted compensation under 
38 U.S.C.A. § 1151 for osteomyelitis of the left shoulder, 
and rated it zero percent disabling.  In the same decision, 
the RO found that the left shoulder impingement syndrome with 
rotator cuff tear were disabilities that "existed prior to 
VA treatment and surgery and additional disability as a 
result of VA treatment or surgery was not objectively 
shown."  Compensation under 38 U.S.C.A. § 1151 was therefore 
denied for left shoulder impingement syndrome, rotator cuff 
tear, subacromial decompression with distal clavicle excision 
and rotator cuff repair.  A timely appeal of that decision 
was initiated that same month.


Legal Criteria and Analysis of the Claim for an Evaluation in 
Excess of Zero Percent for Osteomyelitis of the Left Shoulder

The veteran contends that manifestations of the residuals of 
his osteomyelitis of the left shoulder are more severe than 
represented by the current zero percent disability rating.  
VA has a duty to assist him in the development of facts 
pertinent to his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5103A); 38 C.F.R. 
§§ 3.103, 3.159 (2000).  VA's duty to assist includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of the case.  See, 
e.g., Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
veteran has been afforded a medical examination in relation 
to this claim and the RO has obtained VA outpatient medical 
records and the report of VA examination.  The record does 
not indicate that there are pertinent medical records which 
have not already been furnished.  Thus, as there does not 
appear to be any pertinent evidence that is not of record 
which relates to the residuals of osteomyelitis of the left 
shoulder, VA has fulfilled its duty to assist the veteran in 
developing the facts pertinent to this issue.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  In 
regard to any request for an increased schedular evaluation, 
the Board will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

The present level of disability is of primary concern; the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  Id. at 
57-58; Solomon v. Brown, 6 Vet. App. 396 (1994).  

Under VA law and regulations, osteomyelitis is evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5000 (2000), and 
other disabilities of the shoulder and arm may be rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203 (2000).  
A distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes.  In this case the 
veteran has been shown to be right-handed, and thus his left 
shoulder is considered the minor upper extremity.

As shown, the veteran's residuals of osteomyelitis of the 
left shoulder are rated under Diagnostic Code 5000, which 
provides that a 10 percent evaluation is warranted for 
inactive osteomyelitis, following repeated episodes, without 
evidence of active infection in the past 5 years.  A 20 
percent evaluation is warranted for discharging sinus or 
other evidence of active infection within the past 5 years.  
A 30 percent evaluation is warranted when there is definite 
involucrum or sequestrum, with or without discharging sinus.  
A 60 percent evaluation is warranted for frequent episodes 
with constitutional symptoms.  A 100 percent evaluation is 
warranted for osteomyelitis of the pelvis, vertebrae, or 
extending into major joints, or with multiple localization or 
long history of intractability and debility, anemia, amyloid 
liver changes, or other continuous constitutional symptoms.  

The veteran's left shoulder disability may also be rated 
under 38 C.F.R. § 4.71a, Code 5201 (2000), which provides 
that limitation of motion of the minor arm at shoulder level 
warrants a 20 percent evaluation.  Limitation of motion of 
the minor arm to midway between the side and shoulder level 
warrants a 20 percent evaluation, and motion of the minor arm 
limited to 25 degrees from the side warrants a 30 percent 
rating, the maximum rating available under Code 5201.

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  Functional impairment shall also be evaluated 
on the basis of lack of usefulness, and the effects of the 
disability upon the person's ordinary activity.  38 C.F.R. § 
4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson, 12 Vet. 
App. 119.  In such cases, separate ratings may be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  Id.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518 (1996).

In this case, the totality of the evidence (most 
significantly the clinical findings on VA examination in 
April 1998) consistently shows that the veteran's left 
shoulder osteomyelitis is productive of limitation of left 
arm motion with residual pain, decreased strength, and 
functional impairment.  The 1998 VA examination showed that 
forward flexion of the left arm was limited to 58 degrees, 
and abduction was limited to 65 degrees.  The veteran 
reported that pain increased when he used his left arm above 
shoulder level.  The comments and clinical findings on VA 
examination in 1998 indicate that motion of the left arm is 
limited to shoulder level, such as to warrant a 20 percent 
rating under Code 5201.  The record reflects that he clearly 
has difficulty reaching above the shoulder level, and is 
precluded from doing so mainly because of mechanical defects 
or pain.  Also demonstrated by the totality of the evidence, 
left arm pain and limitation of motion have caused him 
additional functional loss.  

A body part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40 (emphasis added).  
Given the circumstances of this case, and resolving the 
benefit of the doubt in the veteran's favor, the Board finds 
that the evidence of record has demonstrated that the 
residuals of osteomyelitis of the veteran's left shoulder can 
be fairly characterized as seriously disabling.  With 
clinical documentation that the range of motion of the left 
shoulder is below shoulder level on flexion, combined with 
the veteran's consistent history of chronic left shoulder 
pain, and with consideration given to the symptoms of the 
limitations of motion outlined above, the Board holds that 
the residuals of the veteran's osteomyelitis disability 
warrants a disability rating of 20 percent under Diagnostic 
Code 5201.  See 38 C.F.R. § 4.7.  

The Board recognizes that competent and probative evidence 
reasonably demonstrates that the residuals of the veteran's 
osteomyelitis may be evaluated under Code 5200.  However, as 
the symptoms in this case most closely resemble the criteria 
set forth under Code 5201, the Board finds that evaluation of 
the veteran's left shoulder osteomyelitis is most 
appropriately rated under that diagnostic code.  

The Board finds that the reports of VA examination adequately 
portray the functional loss due to pain, as well as, the 
degree of loss of function due to weakened movement, excess 
fatigability, or incoordination, in accordance with 38 C.F.R. 
§§ 4.10, 4.40, 4.45, and demonstrate that any such functional 
loss is contemplated by the 20 percent disability rating for 
limitation of motion of the left arm herein assigned under 
Code 5201. 

Additionally, the Board notes that analysis of a claim for a 
higher initial rating requires consideration of the 
possibility of "staged ratings," wherein VA assesses 
whether the level of impairment has changed during the 
pendency of a claim, and then determines the appropriate 
rating at those various stages.  See Fenderson, supra.  Here, 
the Board has considered the concept of staged ratings 
pursuant to the guidelines of Fenderson, and finds that the 
totality of the evidence shows that symptoms of the residuals 
of the veteran's osteomyelitis have consistently met or 
nearly approximated the criteria necessary for the evaluation 
of 20 percent herein assigned, effective November 25, 1997, 
the date of the VA hospitalization for left shoulder 
infection following VA surgery.


ORDER

A disability rating of 20 percent for residuals of 
osteomyelitis of the left shoulder is granted, subject to the 
law and regulations governing the payment of monetary awards.


REMAND

As noted above, the claim for compensation under 38 U.S.C.A. 
§ 1151 for left shoulder impingement syndrome, rotator cuff 
tear, subacromial decompression with distal clavicle excision 
and rotator cuff repair was denied by June 1998 decision, as 
the RO found that the left shoulder impingement syndrome with 
rotator cuff tear were disabilities that "existed prior to 
VA treatment and surgery and additional disability as a 
result of VA treatment or surgery was not objectively 
shown."  

Here, it is especially significant that applicable 
regulations provide that in determining whether an additional 
disability exists, the veteran's physical condition 
immediately prior to the disease or injury on which the claim 
for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury, each body part involved being considered separately.  
In determining whether additional disability resulted from a 
disease or an injury or an aggravation of an existing disease 
or injury suffered as a result of hospitalization, or medical 
or surgical treatment, the following considerations will 
govern:  It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of existing disease or injury and not 
merely coincidental therewith; and the mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
hospitalization or medical or surgical treatment.  See 38 
C.F.R. § 3.358 (2000).  In this case, the Board finds that 
the record is unclear as to whether the RO considered the 
claim relating to the left shoulder impingement syndrome in 
light of the provisions of section 3.358.

Also, in a September 2000 written presentation, the veteran's 
representative reported that the claims file contains no 
medical opinion regarding the likelihood of whether the post-
surgical osteomyelitis resulted in additional disability.  He 
argued that the issue of entitlement to compensation under 38 
C.F.R. § 1151 for left shoulder impingement syndrome with 
rotator cuff repair should be remanded because a "medical 
opinion is necessary to address the clinical complexities of 
the issue . . . ."  This matter should be remedied by the 
development requested below.  

Notable as well, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) became law.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the U.S. Court 
of Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999) which held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of VCAA, or filed before the date of 
enactment and not yet final as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096 (2000); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Due to the change in law brought about by VCAA, a remand in 
this case is particularly required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  Also, 
as the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  

In sum, based on the record in this case, the Board concurs 
with the representative's contention that the lack of a 
medical opinion precludes a fair an equitable decision as to 
whether the veteran's left arm impingement syndrome and 
rotator cuff repair are additional disabilities stemming from 
VA surgery in October 1997, or are injuries that preexisted 
said surgery but were aggravated thereby.  Thus, the Board 
finds that a remand is required for further development, and 
for notification to the veteran in light of VCAA.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment by all health care providers 
who may possess additional records of 
treatment pertinent to his claim of 
compensation for left shoulder 
impingement syndrome, rotator cuff tear, 
subacromial decompression with distal 
clavicle excision and rotator cuff 
repair.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of the 
veteran's complete treatment records from 
all sources identified which have not 
been previously secured.

2.  The RO should arrange for the 
veteran's claims folder to be referred 
back to the VA examiner who performed the 
April 1998 orthopedic examination (or 
another VA examiner, if she is 
unavailable) with a request that the 
examiner complete a thorough review of 
the veteran's claims file, to include 
review of VA surgical reports related to 
the October 1997 left shoulder surgery, 
and all VA outpatient records generated 
subsequent to the October 1997 surgery.  
The examiner should be requested to 
provide an opinion regarding the etiology 
of the veteran's left shoulder 
impingement syndrome, rotator cuff tear, 
subacromial decompression with distal 
clavicle excision and rotator cuff 
repair, and to specifically opine whether 
it is at least as likely as not that said 
disability is related to the October 1997 
VA surgery.  Based on review of pertinent 
information in the claims folder, the 
examiner should determine, if possible, 
whether the veteran's left shoulder 
impingement syndrome existed prior to the 
October 1997 surgery, and if so, an 
opinion should be expressed as to the 
extent, if any, that said surgery 
aggravated a pre-existing left shoulder 
disorder.  If considered necessary by the 
examiner, the veteran may be afforded an 
orthopedic examination, and if such 
examination is conducted, the claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  Any opinion rendered 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should carefully 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed.  In particular, the 
RO should review the requested opinions 
to ensure that they are responsive to 
this remand and if they are not, the RO 
should correct the matter.  The RO and 
the veteran are advised that the Board is 
obligated by law to ensure that the RO 
complies with its directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by VCAA 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(Nov. 17, 2000), as well as any pertinent 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations, General Counsel 
precedent opinions, and pertinent court 
decisions that are subsequently issued.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case and an appropriate opportunity should 
be allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this issue.  The 
veteran need take no action unless otherwise notified.  Yet, 
he has the right to submit additional evidence and/or 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals


 

